Citation Nr: 1638882	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-42 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinea pedis, bilateral feet.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was initially before the Board in April 2014 when an increased rating for service-connected posttraumatic stress disorder (PTSD) was denied.  A new and material evidence claim for service connection for tinea pedis of the bilateral feet was reopened and remanded for development.  A claim for TDIU was additionally remanded at that time.  The RO issued a supplemental statement of the case in December 2015, and the appeal is again before the Board.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

Bilateral Feet- Personnel records confirm that the Veteran served in Vietnam and exposure to herbicides is presumed.  The Veteran alleges that he suffers from tinea pedis of the bilateral feet related to this herbicide exposure.  He additionally asserts that his foot problems may be related to spending long amounts of time in water while in service. 

The Veteran underwent a VA skin examination in October 2015.  The VA examiner concluded that the Veteran did not have a diagnosis of tinea pedis.  The VA examiner provided a negative etiological opinion rationalizing that the Veteran did not have a current diagnosis.  However, the Board notes that during the period on appeal VA treatment records confirm that the Veteran has been diagnosed with a bilateral foot fungal infection.  See May 2008 VA treatment record.  Additionally VA treatment records currently reflect that the Veteran is prescribed hydrocortisone ointment to be used as needed for itching and inflammation.  See August 2015 VA treatment record.  The Board notes that so long as the Veteran has a diagnosed disability during the pendency of the claim, service connection criteria requiring a current disability is satisfied.  

Significantly, the VA examiner failed to address whether or not the Veteran's disability is related to his presumed herbicide exposure or having his feet in water a lot while in service.  These opinions were specifically requested in the April 2014 BVA Remand.  Thus, addendum opinions as to whether the Veteran's bilateral foot disability is etiologically related to service are necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  

With respect to the Veteran's TDIU claim, the Veteran maintains that he is unable to work due to his service-connected disabilities.  The Board finds that the Veteran's TDIU claim is inextricably intertwined with his foot issue being remanded, as the outcome of his claim could affect the outcome of the Veteran's TDIU claim (specifically whether he meets the schedular requirements).  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims folder to an examiner for an addendum opinion regarding the Veteran's bilateral tinea pedis.  If the examiner determines that an examination is necessary, one should be scheduled.  

The examiner should review the Veteran's claims file and determine whether the Veteran at the time his claim was received (in August 2007) or at any time since then has met the criteria for diagnosis of bilateral tinea pedis.   

In doing so, the examiner should address the fact that various VA treatment records reference a diagnosis of bilateral tinea pedis and being prescribed hydrocortisone for itching and inflammation of the skin.   

The examiner should opine whether it is at least as likely as not (50 percent or more probability) that the Veteran's bilateral foot disability (i.e. tinea pedis), diagnosed during the course of his appeal, had its onset in or is due to an injury in service, to include presumed exposure to herbicides and having his feet in water a lot while in service.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




